USDC SDNy

 

UNITED STATES DISTRICT COURT DOCUMENT
ELECTR.
SOUTHERN DISTRICT OF NEW YORK . DOCH: ONICALLY FILED
DATE FILED; _[=F=35—_
JOSEPH,
Plaintiffs,

1:19-cy-9971 (ALC)
-against-
ORDER
OMNICOM, INC. ET AL,

Defendants.

x

 

ANDREW L. CARTER, JR., United States District Judge:

On November 22, 2019, Defendants filed a letter with this Court requesting a pre-motion
conference on an anticipated motion to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6).
(ECF No. 12). Per this Court’s Individual Rules, upon the filing of such a letter motion, the
opposing party must within three business days submit a letter, not to exceed three pages, setting
forth its position. To date, Plaintiff has not responded. Accordingly, Plaintiff is ORDERED to
respond to Defendant’s letter motion by January 14, 2020 indicating its position on Defendants’

contemplated motion.

_s

f UF (x .
,
SO ORDERED. lade / AES )—~

 

Dated: January 7, 2020
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
